— Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about February 2, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of identification and credibility, including the weight to be given to any inconsistencies in testimony, were properly considered by the court and there is no basis for disturbing its determinations.
We have considered and rejected appellant’s remaining claims. Concur — Andrias, J.E, Marlow, Sullivan, Gonzalez and Sweeny, JJ.